            Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 1 of 9 PageID 332Page 1 of 6
Roberta A. Guedes
8:19-cr-521-T-30CPT

                                                      UNITED STATES DISTRICT COURT
                                                       MIDDLE DISTRICT OF FLORIDA
                                                             TAMPA DIVISION

UNITED STATES OF AMERICA                                                         Case Number: 8:19-cr-521-T-30CPT

v.                                                                               USM Number: 73160-018

ROBERTA A. GUEDES                                                                Jason Matthew Mayberry, Retained


                                         AMENDED * JUDGMENT IN A CRIMINAL CASE
Defendant pleaded guilty to Counts One and Two of the Information. Defendant is adjudicated guilty of the following
offenses:

                                                                                                       Date Offense                  Count
      Title & Section                        Nature of Offense                                         Concluded                     Numbers

      18 U.S.C. §§ 1341 and 2                Mail Fraud                                                June 13, 2015                 One

      18 U.S.C. § 1028A(a)(1)                Aggravated Identity Theft                                 June 13, 2015                 Two

Defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, Defendant shall notify the Court and United States Attorney of any material change
in Defendant’s economic circumstances.

                                                                        Date of Imposition of Judgment:

                                                                        November 18, 2020




                                                                        November 20, 2020




*
    Amended only to correct the total restitution amount on page 6 and the corresponding attachment (page 7). No further changes made.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
         Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 2 of 9 PageID 333Page 2 of 6
Roberta A. Guedes
8:19-cr-521-T-30CPT

                                                     IMPRISONMENT

        Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term
of FIFTY-FOUR (54) MONTHS. This term consists of a 30-month term as to Count One and a 24-month term as to
Count Two, all such terms to run consecutively.

         The Court makes the following recommendation to the Bureau of Prisons:

         •      Confinement at Alderson FPC to be close to family.


         Defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons on a specific

date as directed by the Bureau of Prisons.



         Defendant is ordered to immediately proceed to the Office of the United States Marshal for processing and further

instructions.



                                                          RETURN
I have executed this judgment as follows:




Defendant delivered on ____________________ to ______________________________________


at _________________________________________________, with a certified copy of this judgment.


                                                                 _______________________________________________
                                                                            UNITED STATES MARSHAL


                                                           By: ________________________________________________
                                                                               Deputy U.S. Marshal




AO 245B (Rev. 09/19) Judgment in a Criminal Case
         Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 3 of 9 PageID 334Page 3 of 6
Roberta A. Guedes
8:19-cr-521-T-30CPT

                                                    SUPERVISED RELEASE
        Upon release from imprisonment, Defendant will be on supervised release for a term of THIRTY-SIX (36) MONTHS.
This term consists of a 36-month term as to Count One and a 12-month term as to Count Two, all such terms to
run concurrently.


                                                   MANDATORY CONDITIONS

1.       Defendant shall not commit another federal, state or local crime.
2.       Defendant shall not unlawfully possess a controlled substance.
3.       Defendant must refrain from any unlawful use of controlled substance. Defendant must submit to one drug test
         within 15 days of placement on supervision and at least two periodic drug tests thereafter as directed by the
         probation officer. Defendant must submit to random drug testing not to exceed 104 tests per year.
4.       Defendant shall cooperate in the collection of DNA as directed by the Probation Officer.
5.       Defendant shall make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute
         authorizing a sentence of restitution.

         Defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

         Defendant shall also comply with the additional conditions on the attached page.




AO 245B (Rev. 09/19) Judgment in a Criminal Case
         Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 4 of 9 PageID 335Page 4 of 6
Roberta A. Guedes
8:19-cr-521-T-30CPT

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, Defendant shall comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by Probation Officers to keep informed, report to the court about, and bring about improvements
in your conduct and condition.

1.       Defendant shall report to the Probation Office in the federal judicial district where you are authorized to reside within
         72 hours of your release from imprisonment, unless the Probation Officer instructs you to report to a different
         Probation Office or within a different time frame. After initially reporting to the Probation Office, Defendant will
         receive instructions from the court or the Probation Officer about how and when Defendant must report to the
         Probation Officer, and Defendant must report to the Probation Officer as instructed.
2.       After initially reporting to the Probation Office, you will receive instructions from the court or the Probation Officer
         about how and when Defendant shall report to the Probation Officer, and Defendant shall report to the Probation
         Officer as instructed.
3.       Defendant shall not knowingly leave the federal judicial district where you are authorized to reside without first
         getting permission from the court or the Probation Officer.
4.       Defendant shall answer truthfully the questions asked by your Probation Officer
5.       Defendant shall live at a place approved by the Probation Officer. If you plan to change where you live or anything
         about your living arrangements (such as the people you live with), Defendant shall notify the Probation Officer at
         least 10 days before the change. If notifying the Probation Officer in advance is not possible due to unanticipated
         circumstances, Defendant shall notify the Probation Officer within 72 hours of becoming aware of a change or
         expected change.
6.       Defendant shall allow the Probation Officer to visit you at any time at your home or elsewhere, and Defendant shall
         permit the Probation Officer to take any items prohibited by the conditions of your supervision that he or she
         observes in plain view.
7.       Defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the Probation
         Officer excuses you from doing so. If you do not have full-time employment Defendant shall try to find full-time
         employment, unless the Probation Officer excuses you from doing so. If you plan to change where you work or
         anything about your work (such as your position or your job responsibilities), Defendant shall notify the Probation
         Officer at least 10 days before the change. If notifying the Probation Officer at least 10     days in advance is not
         possible due to unanticipated circumstances, Defendant shall notify the Probation Officer within 72 hours of
         becoming aware of a change or expected change.
8.       Defendant shall not communicate or interact with someone you know is engaged in criminal activity. If you know
         someone has been convicted of a felony, Defendant shall not knowingly communicate or interact with that person
         without first getting the permission of the Probation Officer.
9.       If you are arrested or questioned by a law enforcement officer, Defendant shall notify the Probation Officer within
         72 hours.
10.      Defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous
         weapon (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death
         to another person such as nunchakus or tasers).
11.      Defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human
         source or informant without first getting the permission of the court.
12.      If the Probation Officer determines that you pose a risk to another person (including an organization), the Probation
         Officer may require you to notify the person about the risk and Defendant shall comply with that instruction. The
         Probation Officer may contact the person and confirm that you have notified the person about the risk.
13.      Defendant shall follow the instructions of the Probation Officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. Probation Officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                                Date:


AO 245B (Rev. 09/19) Judgment in a Criminal Case
         Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 5 of 9 PageID 336Page 5 of 6
Roberta A. Guedes
8:19-cr-521-T-30CPT

                             ADDITIONAL CONDITIONS OF SUPERVISED RELEASE

1.       Defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
         Probation Officer’s instructions regarding the implementation of this court directive. Further, Defendant shall
         contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office’s
         Sliding Scale for Mental Health Treatment Services.

2.       Defendant shall be prohibited from incurring new credit charges, opening additional lines of credit, or making an
         obligation for any major purchases without approval of the Probation Officer.

3.       Defendant shall provide the Probation Officer access to any requested financial information.

4.       The mandatory drug testing requirements of the Violent Crime Control Act are suspended. However, Defendant
         must submit to random drug testing not to exceed 104 tests per year.




AO 245B (Rev. 09/19) Judgment in a Criminal Case
          Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 6 of 9 PageID 337Page 6 of 6
 Roberta A. Guedes
 8:19-cr-521-T-30CPT

                                               CRIMINAL MONETARY PENALTIES
        Defendant must pay the following total criminal monetary penalties under the schedule of payments set forth in
 the Schedule of Payments.
Assessment                 Restitution                           Fine                      AVAA       JVTA Assessment**
                                                                                        Assessment*

  $200.00              $14,318.26 (see                         Waived                         N/A             N/A
                      attached payment
                          schedule)

          Defendant must make restitution (including community restitution) to the following payees in the amount listed
 below.

          If Defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless
 specified otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(I),
 all nonfederal victims must be paid in full prior to the United States receiving payment.

                                                     SCHEDULE OF PAYMENTS

 Having assessed Defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

                                   Special Assessment shall be paid in full and is due immediately.

 Restitution: The Defendant shall pay restitution in the amount of $14,318.26 to the victims pursuant to the schedule agreed
 to by the Defendant with the Government, attached hereto. Additionally, the total amount of restitution owed shall be offset
 by any restitution agreed to be paid to the victims by Guedes in The Florida Bar v. Roberta Guedes, No. SC18-782 as
 stipulated in the plea agreement. This restitution obligation shall be payable to the Clerk, U.S. District Court, for distribution
 to the victims. While in Bureau of Prisons custody, you shall either (1) pay $25 quarterly if you have a non-Unicor job or (2)
 pay 50% of your monthly earnings if you have a Unicor job. Upon release from custody, you are ordered to begin making
 payments of $50 per month. At any time during the course of post-release supervision, the victim, the government, or the
 defendant, may notify the Court of a material change in the defendant's ability to pay, and the Court may adjust the payment
 schedule accordingly. The Court finds that the Defendant does not have the ability to pay interest and the Court waives the
 interest requirement for the restitution.

 Unless the Court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
 imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
 penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
 are made to the Clerk of the Court, unless otherwise directed by the Court, the Probation Officer, or the United States
 attorney.

 Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
 assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, and (9) penalties, and (10)
 costs, including cost of prosecution and court costs.

                                                                FORFEITURE
 Defendant shall forfeit to the United States those assets previously identified in the Order of Forfeiture, attached hereto,
 that are subject to forfeiture.

 _______________________________

 *Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pu. L. No. 115-299.
 **Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

 AO 245B (Rev. 09/19) Judgment in a Criminal Case
                         Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 7 of 9 PageID 338


        Victim              Restitution Claim                         Payment Address                                              Other
                                                                                                                 Offset by FL Bar payments under 18 U.S.C.
         L.R.                   $2,982                     4730 67th Ave N. Pinellas Park, FL 33781                            § 3664(j)(2)(B).
                                                                                                                 Offset by FL Bar payments under 18 U.S.C.
        R.M.                     $250                  3813 Gulf Blvd. Apt 414 St Pete Beach, FL 33706                         § 3664(j)(2)(B).
                                                                                                                 Offset by FL Bar payments under 18 U.S.C.
         N.N.                    1,500                     115 S. Lois Ave Apt 217 Tampa, FL. 33609                            § 3664(j)(2)(B).
         M.L.                      0
         T.J.                      0
         A.B.                      0                          7104 Halifax Ct. Tampa, FL. 33615
         A.C.                  $1,019.49                     1917 E. Hanna Ave. Tampa, FL. 33610
         A.P.                    $900                       8355 Wrens Way Pass Largo, FL. 33773


                                                                                                                 Insurance company may be substituted as
   Capital One Bank            $3,851.87                1680 Capital One Dr. McLean, VA. 22101-3491                the victim under 18 U.S.C. § 3664(j)(1)

                                                                                                                 Insurance company may be substituted as
   American Express            $3,293.02        Three World Financial Center, 200 Vesey St. NY, NY. 10285-4803     the victim under 18 U.S.C. § 3664(j)(1)

                                                                                                                 Insurance company may be substituted as
      U.S. Bank                 $249.32                   800 Nicollet Mall, Minneapolis, MN. 55402                the victim under 18 U.S.C. § 3664(j)(1)

                                                                                                                 Insurance company may be substituted as
Synchrony Bank/Walmart          $272.56                     950 Forrer Blvd. Kettering, OH. 45420                  the victim under 18 U.S.C. § 3664(j)(1)

        Total:                $14,318.26
Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 8 of 9 PageID 339




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                       Case No. 8:19-cr-521-T-30CPT

   ROBERTA A. GUEDES

                           ORDER OF FORFEITURE

        THIS CAUSE comes before the Court upon the United States of

  America's motion for an order of forfeiture against the defendant in the

  amount of $5,000.00.

        Being fully advised of the relevant facts, the Court hereby finds that at

  least $5,000.00 was obtained by the defendant as a result of her mail fraud

  scheme, for which she has pled guilty.

        Accordingly, it is hereby:

        ORDERED, ADJUDGED, and DECREED that for good cause

  shown, the United States= motion is GRANTED.

        It is FURTHER ORDERED that, pursuant to 18 U.S.C. § 981(a)(1)(C),

  28 U.S.C. § 2461(c), and Rule 32.2(b)(2) of the Federal Rules of Criminal

  Procedure, the defendant shall be held liable for an order of forfeiture in the

  amount of $5,000.00.
Case 8:19-cr-00521-JSM-CPT Document 47 Filed 11/20/20 Page 9 of 9 PageID 340




          It is FURTHER ORDERED that, because the $5,000.00 in proceeds

  was dissipated by the defendant, the United States may seek, as a substitute

  asset, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461,

  forfeiture of any of the defendant’s property up to the value of $5,000.00.

          It is FURTHER ORDERED that, upon entry, this order shall become a

  final order of forfeiture as to the defendant.

          The Court retains jurisdiction to address any third party claim that may

  be asserted in these proceedings, to enter any further order necessary for the

  forfeiture and disposition of such property, and for any substitute assets that

  the United States may be entitled to seek up to the amount of the order of

  forfeiture.

          DONE and ORDERED in Tampa, Florida, this 13th day of March,
  2020.




  Copies to:
  Suzanne C. Nebesky, AUSA
  Counsel of Record




                                           2
